         Case: 1:20-cv-02482 Document #: 1 Filed: 04/23/20 Page 1 of 18 PageID #:1


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS

 JOHN TEZAK, on behalf of himself and all
                                        )
 others similarly situated,             )
                                        )
                      Plaintiff,        )
                                        )               Case No.: 1:20-cv-2482
 vs.                                    )
                                        )
 LIVE NATION ENTERTAINMENT, INC., a )                   Honorable
 Delaware Corporation, TICKETMASTER     )
 ENTERTAINMENT, LLC, a Delaware Limited )
 Liability Company, and TICKETMASTER    )
 ENTERTAINMENT, INC., a Delaware        )
 Corporation,                           )
                       Defendants.      )
                     CLASS ACTION COMPLAINT AND JURY DEMAND

                                         INTRODUCTION


       1.      Plaintiff John Tezak (“Plaintiff”), by and through his counsel, files this Class Action

Complaint against Live Nation Entertainment Inc. (“Live Nation”) Ticketmaster Entertainment LLC,

and Ticketmaster Entertainment, Inc. (together “Ticketmaster”) (collectively with Live Nation

“Defendants”), on behalf of himself and on behalf of a class of similarly situated individuals, and

alleges, upon personal knowledge as to his own actions, and upon investigation of counsel as to all

other matters, as follows:

                                    NATURE OF THE ACTION

       2.      In the midst of the greatest public health and economic crisis in living memory, countless

American individuals, organizations, and business enterprises have stepped up to help those who have

been hardest hit. Unfortunately, a select few companies have sought to force their customers to bear

the brunt of their own shortsightedness. Defendants, household names that dominate the live

entertainment industry, have sought to surreptitiously shift their losses onto their innocent customers,

furthering the financial hardship endured by people across the country.

       3.      Live Nation is the parent company of Ticketmaster and according to its own description


                                                   1
           Case: 1:20-cv-02482 Document #: 1 Filed: 04/23/20 Page 2 of 18 PageID #:2


“the largest live entertainment company in the world”. 1 Ticketmaster is the nation’s most dominant

ticketing company, and it provides ticketing services for most if not substantially all of Live Nation’s

events.

          4.    Plaintiff brings this action on behalf of himself and a class of similarly situated

individuals who purchased tickets to Defendants’ events, which in response to apparent liabilities they

would incur stemming from the COVID-19 pandemic, Defendants “postponed” indefinitely so that

they could keep their customers’ money as a form of interest-free loan.

          5.    Defendants have quietly sought to force their buyers to endure the financial losses that

Defendants created for themselves in the entirely foreseeable scenario that world occurrences would

cause the simultaneous cancellation of numerous public events.

          6.    Defendants’ uniform conduct is equally applicable to the class. Plaintiff brings this class

action against Defendants for: (1) breach of contract; (2) conversion; (3) negligent misrepresentation;

(4) violations of the Illinois Consumer Fraud Act, 815 ILCS 505/2 et seq.; (5) violations of the Illinois

Ticket Sale and Resale Act, 815 ILCS 414/1.5 et seq,; and (6) unjust enrichment. Plaintiff seeks an

order requiring Defendants to, among other things: (1) cease retaining funds for any cancelled and/or

constructively cancelled event; (2) cease listing events as postponed when they know that that they

cannot reasonably be rescheduled; and (3) pay damages and/or restitution to Plaintiff and Class

members.

                                    JURISDICTION AND VENUE

          7.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d)(2). The

amount in controversy, exclusive of interest and costs, exceeds the sum or value of $5,000,000 and is

a class action in which there are numerous class members who are citizens of states different from




1
    Live Nation’s 2019 10k (available at https://investors.livenationentertainment.com/sec-
filings/annual-reports/content/0001335258-20-000028/0001335258-20-000028.pdf) (last visited April
23, 2020).

                                                    2
            Case: 1:20-cv-02482 Document #: 1 Filed: 04/23/20 Page 3 of 18 PageID #:3


Defendants. The number of members of the proposed class is in the aggregate greater than 100 and

more than two-thirds of the class members reside in states other than the state in which Defendants are

citizens.

        8.       This Court has personal jurisdiction over Defendants because they conduct significant,

substantial, and not-isolated business activities in Illinois and a substantial portion of the acts

complained of took place in Illinois. Defendants’ Terms of Service also require submission to the

Jurisdiction of the State of Illinois.

        9.       Venue is proper in the Northern District of Illinois because Defendants conduct business

in this District and many of the events that gave rise to Plaintiff’s claims occurred in this District.

                                                 PARTIES

        10.      Plaintiff John Tezak is an individual and a citizen of Illinois.

        11.      Defendant Live Nation Entertainment Inc. is a Delaware corporation with its principal

place of business located in Beverly Hills, California.

        12.      Defendant Ticketmaster Entertainment, Inc. is a Delaware Corporation and a subsidiary

of Live Nation, with its principal place of business located in Beverly Hills, California

        13.      Defendant Ticketmaster Entertainment, LLC is organized under the laws of Delaware

and is a subsidiary of Live Nation, with its principal place of business located in Beverly Hills,

California

                                         FACTUAL ALLEGATIONS

        14.      Live Nation is a juggernaut. Not only does it produce live entertainment events, but it

owns many of the entertainment venues that it utilizes and manages many of the entertainers whose

shows it produces.

        15.      By its own account, Live Nation “connect[ed] nearly 98 million fans to more than




                                                      3
          Case: 1:20-cv-02482 Document #: 1 Filed: 04/23/20 Page 4 of 18 PageID #:4


40,000 events for over 5,000 artists in 2019.”2

         16.   In addition to producing events, Live Nation owns, operates, has exclusive booking

rights for or has an equity interest in some 273 entertainment venues. 3

         17.   As of the end of 2019, Live Nation employed 110 artist managers “manag[ing] music

artists and acts across all music genres” providing “services” to more than 500 artists. 4

         18.   Live Nation’s ticketing business subsidiary Ticketmaster “provides ticket sales, ticket

resale services and marketing and distribution globally through www.ticketmaster.com and

www.livenation.com and our other websites, mobile apps, numerous retail outlets and call centers,

selling over 485 million tickets in 2019 through our systems. Ticketmaster serves nearly 11,500 clients

worldwide across multiple event categories, providing ticketing services for leading arenas, stadiums,

festival and concert promoters, professional sports franchises and leagues, college sports teams,

performing arts venues, museums and theaters.”5

         19.   Defendants "sell tickets through websites, mobile apps, ticket outlets and telephone call

centers. During 2019, [they] sold 48%, 48%, 3% and 1% of primary tickets through these channels,

respectively.” 6

         20.   Live Nation reports that “our Concerts business generated $9.4 billion, or 81.6%, of our

total revenue during 2019.” 7 Its total revenue for 2019 was $11.5 billion. 8

         21.   As a massive, dominant international corporation, Live Nation knows the risks that its

business faces. In its 2019 SEC filings, it noted that “[w]e may be adversely affected by the occurrence




2
  10k.
3
  Id.
44
   Id.
5
  Id.
6
  Id.
7
  Id.
8
  Id.

                                                    4
            Case: 1:20-cv-02482 Document #: 1 Filed: 04/23/20 Page 5 of 18 PageID #:5


of extraordinary events, such as terrorist attacks or disease epidemics.”

           22.   Live Nation has admitted, prior to the American expansion of the Covid-19 crisis, that

“[t]he occurrence and threat of extraordinary events, such as terrorist attacks, intentional or

unintentional mass-casualty incidents, public health concerns such as contagious disease outbreaks,

natural disasters or similar events, may deter artists from touring and/or substantially decrease the use

of and demand for our services and the attendance at live music events, which may decrease our revenue

or expose us to substantial liability.”

           23.   As Live Nation notes, such disruptions are not at all unprecedented. “The terrorism and

security incidents in the past, military actions in foreign locations, periodic elevated terrorism alerts

and fears from publicized contagious disease outbreaks have raised numerous challenging operating

factors, including public concerns regarding air travel, military actions and additional national or local

catastrophic incidents, causing a nationwide disruption of commercial and leisure activities.”

           24.   Live Nation has long known that “[a]ttendance at events may decline due to fears over

terrorism and contagious disease outbreaks, which could adversely impact our operating results.”

           25.   Live Nation knew that the timing of any such outbreak could disproportionately disrupt

its business, since “[w]hile our Concerts segment operates year-round, we generally experience higher

revenue during the second and third quarters due to the seasonal nature of shows at our outdoor

amphitheaters and festivals, which primarily occur from May through October.” 9

           26.   Despite Live Nation’s awareness of the risks it faced, it limited its ability to respond to

those risks through the acquisition and maintenance of debt. It recently admitted that “[w]e have a large

amount of debt and lease obligations that could restrict our operations and impair our financial

condition.” 10




9
    Id.
10
     Id.

                                                     5
            Case: 1:20-cv-02482 Document #: 1 Filed: 04/23/20 Page 6 of 18 PageID #:6


           27.   Even with its precarious leverage situation, Live Nation should have been relatively

well-prepared for the type of disruptions it knew could happen. As it acknowledges, “we generally

receive cash related to ticket revenue at our owned or operated venues and festivals in advance of the

event, which is recorded in deferred revenue until the event occurs. With the exception of some upfront

costs and artist deposits, which are recorded in prepaid expenses until the event occurs, we pay the

majority of event-related expenses at or after the event.” 11

           28.   This background makes Defendants’ actions in responding to the Covid-19 pandemic

and the pain they have inflicted on their customers all the more unreasonable.

                                              The Pandemic
           29.   The scope, scale, and hurt of the Covid-19 pandemic are by now familiar to all.

           30.   On January 7, 2020, an outbreak of viral pneumonia in China’s Hubei province was

identified as a new coronavirus.

           31.   On January 20, 2020, the World Health Organization reported the first confirmed cases

of the new coronavirus outside of China, in Thailand, Japan, and South Korea.

           32.   On January 21, 2020, the United States announced its first known case of the new

coronavirus.

           33.   On January 23, 2020, China placed the City of Wuhan and its 11 million residents under

strict quarantine orders.

           34.   On January 30, as the outbreak spread to 19 countries and more than 9,000 cases had

been detected, the World Health Organization declared the outbreak a public health emergency.

           35.   On January 31, 2020, President Trump announced that the federal government would

ban entry to most foreign nationals who had traveled to China within the last 14 days.

           36.   On February 11, 2020, the World Health Organization announced that the disease




11
     Id.

                                                    6
           Case: 1:20-cv-02482 Document #: 1 Filed: 04/23/20 Page 7 of 18 PageID #:7


caused by the new coronavirus would be officially named Covid-19.

          37.   On February 26, 2020, Defendants’ home state of California announced its first apparent

case of local transmission of the virus.

          38.   On February 29, 2020, President Trump announced additional travel restrictions

involving Iran and issued increased warning regarding travel to Italy and South Korea. That same day,

a man from Washington became the first known American fatality from Covid-19.

          39.   Large scale events began cancellations. On March 4, 2020, Miami’s Ultra Music

Festival announced the cancellation of its annual gathering of tens of thousands of fans. Two days later,

Austin’s yearly South by Southwest festival, a gathering that brings some 400,000 people together, was

cancelled.

          40.   On March 11, 2020, the National Basketball Association announced the suspension of

its season, and the next day the National Hockey League followed suit.

          41.   In the following days and weeks, it became apparent that all large-scale gatherings

would need to be stopped to limit the spread of the virus. Live Nation announced the cessation of all

concert tours on March 12.

          42.   On March 19, California Governor Gavin Newsom ordered the state’s nearly 40 million

people to stay at home save for a few essential purposes.

          43.   Nearly every state followed suit, with some form of similar order issuing in all but a few

states.

          44.   Illinois’ stay-at-home order was effective on March 21.

          45.   As a result of the virus and the response thereto, the nation’s economy has largely

ground to a halt. Companies of all sizes and individual citizens have been forced to cope with the loss

of income.

          46.   While everyday people were forced to make difficult decisions and thrust into a state of

constant worry about their health, their loved ones, and their ability to pay the bills, Defendants took to


                                                    7
         Case: 1:20-cv-02482 Document #: 1 Filed: 04/23/20 Page 8 of 18 PageID #:8


a policy of hoarding money they had collected for events that they knew could not occur.

       47.        Ticketmaster drew nationwide ire when on or about April 13, 2020, it made a

“clarification” to its refund policy that noted that while refunds would be made for events that were

“cancelled,” refunds for events that were postponed or rescheduled were at the discretion of the event

promoter.

       48.        Of course, the absurdity of this position is that Live Nation is the event promoter for an

enormous percentage of Ticketmaster’s events, and Live Nation had indefinitely “postponed” hundreds

or thousands of events that plainly could not occur any time in the foreseeable future.

       49.        The outrage at Ticketmaster was swift and furious. One Twitter user who was widely

quoted in various media outlets vented that it was “[c]omforting to know that even when the world is

in the grips of a pandemic, Ticketmaster remains committed to being just a surprisingly large piece of

[expletive].”12

       50.        On April 26, 2020, Members of the United States House of Representatives sent a letter

to both Defendants, which noted that they were “incredulous at Ticketmaster’s announced policy to

refuse refunds to all requesting fans for ticketed events postponed by the Covid-19 pandemic.” It

continued that “[w]ith Americans weathering the brutal and continuing impacts of this global crisis,

your decision to confiscate their money is reprehensible and should be reversed immediately.”

       51.        “Instead of helping [its customers] lift [the] burden, your company has decided to make

it heaver[,]” the letter added. “Given your enormous power over the marketplace, your company’s

assertions that this inability to obtain a full refund for postponed events [] rings hollower than a drum.

In effect, your company is holding hostage money that could constitute a rent check, electric bill, or

groceries to feed children.”

       52.        In response to this backlash, on April 17, 2020 Ticketmaster (through its president)


12
  https://www.usatoday.com/story/entertainment/music/2020/04/13/coronavirus-ticketmaster-
changes-refund-policy-sparks-outrage/2986708001/ (last visited April 21, 2020).

                                                      8
         Case: 1:20-cv-02482 Document #: 1 Filed: 04/23/20 Page 9 of 18 PageID #:9


issued a statement that noted that refunds had been authorized for a mere 5,000 of the company’s 55,000

events scheduled to take place between March 1 and the end of 2020. It added that “as of today… Live

Nation… [has] announced that they will begin to provide refunds, on a rolling basis, for all events

impacted by Covid-19.”

       53.     The statement referred to Live Nation as one of Ticketmaster’s two largest event

organizers, without reference to the fact that it is actually Ticketmaster’s parent company.

       54.     Though details have scarcely been communicated other than through the media, Live

Nation’s apparently intends to roll out a new “Rock When You’re Ready” plan which indicated that

beginning May 1, fans would have 30 days to request a refund for shows which had been rescheduled

for a specific date in the future. Any event that was “postponed” but not “rescheduled” would become

eligible for a 30 day refund period when (if) it received a new date.

       55.     Live Nation’s plan is obviously suspect given that it allows the company to retain all

funds associated with “postponed” events until a triggering event of its own choosing takes place.

       56.     The policy is even more problematic given the near-certainty that large scale events will

not be permitted to occur in 2020.

       57.     At some point, it is no longer unreasonable to call an event postponed. If it occurs later

than the next occurrence of that event would have, it is clearly a different event. For example, when an

annual music festival is “rescheduled” for its usual time slot in the following year, it is functionally the

same as a cancellation.

       58.     Live Nation’s plan also appears designed to push customers toward alternatives to

refunds, such as credits and potentially deferred “charitable” donations’

       59.     Live Nation continues to hold thousands of events, including many dozens of Illinois

events, in purgatory, so that it can retain the proceeds of the ticket sales by not acknowledging that

there is little to no likelihood that the events can be rescheduled.

       60.     More than 60 events in Chicago alone are currently listed by Live Nation as postponed,


                                                     9
       Case: 1:20-cv-02482 Document #: 1 Filed: 04/23/20 Page 10 of 18 PageID #:10


and countless others are scheduled for dates on which they clearly will not occur.

       61.       For example, Live Nation still lists Chicago events scheduled for June and July, despite

the fact that Illinois Governor JB Pritzker has advised the cancellation of all large events through

summer.

       62.       In fact, Governor Pritzker noted that “I do not see how we are going to have large

gatherings of people again until we have a vaccine, which is months and months away.”

       63.       Most experts predict that the earliest possible time that a vaccine may become widely

available is sometime in mid to late 2021.

       64.       Live Nation and Ticketmaster are therefore knowingly retaining funds that they

collected from customers for events that they know cannot reasonably be rescheduled.

                                       Defendants’ User Agreement

       65.       Defendants share Terms of Use (Exhibit 1) that by their terms apply to customers’ use

of “Live Nation and Ticketmaster’s sites and mobile applications” and “purchase, possession, or use of

any Live Nation or Ticketmaster tickets, products, or services.”

       66.       Defendants’ Terms of Use were last updated June 25, 2019.

       67.       The Terms of Use incorporate Defendants’ Privacy Policy and Purchase Policy (Exhibit

2) by reference.

       68.       The Terms of Use purport to require most users to waive their right to a jury trial or to

participate in a class action, however various terms of those provisions and the clauses themselves are

unenforceable.

       69.       In contrast, the Terms of Use expressly require users to “submit to the jurisdiction of the

State of Illinois for any complaints involving a ticketed event held in Illinois.:

       70.       The Purchase Policy, incorporated in the Terms of Use, provides that “[i]f an event is

canceled, and you purchased your ticket through [Ticketmaster], our phone center, or Fan-to-Fan, we




                                                     10
       Case: 1:20-cv-02482 Document #: 1 Filed: 04/23/20 Page 11 of 18 PageID #:11


will automatically issue you a refund to the credit card, debit card, gift card or the method of payment

used to make your purchase.”

       71.     The Purchase Policy states that “[y]ou agree that you will not attempt to evade, avoid,

or circumvent any refund prohibitions in any manner with regard to tickets you purchased. Without

limiting the generality of the foregoing, you will not contact us to seek a refund or exchange from us

when we are prohibited from providing one by its clients, and you will not dispute or otherwise seek a

‘chargeback’ from the company whose credit card you used to purchase tickets from the Site. Should

you do so, your tickets are subject to immediate cancellation, and we may, in our sole discretion, refuse

to honor pending and future ticket purchases made from all credit card accounts or online accounts on

which such chargebacks have been made, and may prohibit future purchases from all persons in whose

name the credit card accounts exist and any person who accesses any associated online account or credit

card or who otherwise breaches this provision from using the Site.”

                             Plaintiff’s Purchase of Defendants’ Tickets

       72.     On or about mid-December of 2019, Plaintiff Tezak purchased two tickets from

Defendants to their March 17, 2020 Blake Shelton concert at the Allstate Arena in Rosemont Illinois.

       73.     Plaintiff paid approximately $300 for the two tickets.

       74.     Due to the pandemic, the concert did not occur, but was “postponed” indefinitely.
       75.     Defendants received Plaintiff’s money for a concert that cannot reasonably be expected

to occur any time in the foreseeable future and are refusing to refund it.

                                       CLASS ALLEGATION

       76.     Plaintiff brings this class action under Rule 23 and seek certification of the claims and

issues in this action pursuant to the applicable provisions of Rule 23. The proposed class is defined as:


       All persons residing in the United States or its territories who purchased tickets to a
       Live Nation event that did not or cannot occur and to whom Defendants have not
       provided a refund. Excluded from the Class are (a) any person who has specifically
       requested a coupon in lieu of a refund; (b) all persons who are employees, directors,
       officers, and agents of either Defendant; (c) governmental entities; and (d) the Court,
       the Court’s immediate family, and Court staff.

                                                   11
       Case: 1:20-cv-02482 Document #: 1 Filed: 04/23/20 Page 12 of 18 PageID #:12



       77.     Alternatively, Plaintiff seeks certification of a proposed class defined as:

       All persons residing in the United States or its territories who purchased tickets to a
       Live Nation event at a venue in Illinois that did not or cannot occur and to whom
       Defendants have not provided a refund. Excluded from the Class are (a) any person
       who has specifically requested a coupon in lieu of a refund; (b) all persons who are
       employees, directors, officers, and agents of either Defendant; (c) governmental
       entities; and (d) the Court, the Court’s immediate family, and Court staff.
       78.     Plaintiff reserves the right to amend or modify the Class definitions with greater

specificity or division into subclasses after having had an opportunity to conduct discovery.

       79.     Numerosity. Fed. R. Civ. P. 23(a)(1). Defendants have stated that there at least 55,000

events in its system that were scheduled to occur between March 1 and the end of 2020, and that they
had only begun providing refunds to ticket holders for 12,000 of them, with another 5,000 potentially

in the pipeline. Thousands of these events were set to occur at venues in Illinois, and almost every event

entailed the sale of thousands of tickets. At a minimum, there are tens of thousands of Class Members

but very likely many more. The exact size of the proposed class and the identity of all class members

can be readily ascertained from Defendants’ records.

       80.     Commonality. Fed. R. Civ. P. 23(a)(2) and (b)(3). There are questions of law and fact

common to the class, which questions predominate over any questions affecting only individual class

members. Common issues include:

               a.      Whether Defendants’ user agreement contains a valid agreement to arbitrate

claims and/or class action waiver;

               b.      Whether or the extent to which Defendants’ statements and representations

constituted misrepresentations’

               c.      When an event that is suspended indefinitely amounts to a cancellation;

               d.      Whether Defendants’ failure to issue refunds constitutes a breach of contract

and/or conversion;

               e.      Whether Defendants knew or should have known that in the event of widespread

event cancellations they would be unable to honor their refund obligations;

               f.      Whether Defendants’ conduct is violative of state consumer protection laws,

including the Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS 505/1 et seq.;

                                                   12
        Case: 1:20-cv-02482 Document #: 1 Filed: 04/23/20 Page 13 of 18 PageID #:13


                 g.     Whether Defendants’ conduct is violative of the Illinois Ticket Sale and Resale

Act, 815 ILCS 414 et seq.;

                 h.     The nature of the relief, including equitable relief, to which Plaintiff and the class

are entitled.

        81.      Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiff’s claims are typical of the claims of the

Class he seeks to represent. Plaintiff and all Class members were exposed to uniform practices and

sustained injuries arising out of and caused by Defendants’ unlawful conduct.

        82.      Adequacy of Representation.       Fed. R. Civ. P. 23(a)(4).       Plaintiff will fairly and

adequately represent and protect the interests of the members of the Class. Further, Plaintiff’s counsel
is competent and experienced in litigating class actions.

        83.      Superiority. Fed. R. Civ. P. 23(b)(3). A class action is superior to any other available

means for the fair and efficient adjudication of this controversy. The claims of Plaintiff and individual

class members are small compared to the burden and expense that would be required to separately

litigate their claims against Defendants, and it would be impracticable for class members to seek redress

individually. Litigating claims individually would also be wasteful to the resources of the parties and

the judicial system and create the possibility of inconsistent or contradictory judgments. Class

treatment provides manageable judicial treatment which will bring an orderly and efficient conclusion

to all claims arising from Defendants’ misconduct. Class certification is therefore appropriate under

Rule 23(b)(3).

        84.      Class certification is also appropriate under Rule 23(b)(1), as the prosecution of separate

actions by individual members of the class would create the risk of adjudications with respect to

individual class members that would, as a practical matter, be dispositive of the interests of other

members not parties to the adjudication and substantially impair their ability to protect those interests.

        85.      Class certification is also appropriate under Rule 23(b)(2), as Defendants have acted

and/or refused to act on grounds generally applicable to the class, thereby making final injunctive relief

or corresponding declaratory relief appropriate for the class.

                                      FIRST CAUSE OF ACTION

                                           Breach of Contract



                                                     13
         Case: 1:20-cv-02482 Document #: 1 Filed: 04/23/20 Page 14 of 18 PageID #:14


                             Plaintiff and Each Class Against Each Defendant

         86.      Plaintiff incorporates all preceding factual allegations as if fully set forth herein.

         87.      A contract was formed between Plaintiff and Class members on the one hand and

Defendants on the other with respect to purchases of event tickets.

         88.      The contract was offered by Defendants and formed at the time Plaintiff and the Class

accepted it by using Defendants’ website or app, creating their accounts, and/or making purchases. The

contract includes Defendants’ Purchase Policy.

         89.      The Purchase Policy obligates Defendants to provide refunds for cancelled events.

         90.      Plaintiff and the Class performed their obligations under the contract.
         91.      Defendants breached the contract when they functionally cancelled events and did not

refund customers’ money.

         92.      Defendants’ breaches were willful and not the result of mistake or inadvertence.

         93.      As a result of Defendants’ breach of the contract, Plaintiff and other Class members

have been damaged in an amount to be determined at trial.

                                      SECOND CAUSE OF ACTION

                                                  Conversion

                             Plaintiff and Each Class Against Each Defendant

         94.      Plaintiff incorporates all preceding factual allegations as if fully set forth herein.

         95.      Plaintiff and the Class owned and had a right to possess funds in the amount that they

paid for tickets to events that cannot and will not take place.

         96.      Defendants intentionally and substantially interfered with property belonging to

Plaintiff and the Class by taking possession of it, refusing to refund it to Plaintiff, preventing Plaintiff

and the Class from having access to it, and/or refusing to return it to Plaintiff after a demand was made

for its return.

         97.      Plaintiff and the Class did not consent to Defendants’ conduct in withholding their

funds.

         98.      Defendants’ exercise of dominion and control over Plaintiff’s property was knowing

and wrongful.



                                                       14
       Case: 1:20-cv-02482 Document #: 1 Filed: 04/23/20 Page 15 of 18 PageID #:15


       99.       Plaintiff and the Class were harmed by Defendants’ conduct.

       100.      The conduct of each Defendant was a substantial factor in causing this harm to Plaintiff

and the Class.

       101.      As a result of Defendants’ conduct, Plaintiff and other Class members have been

damaged in an amount to be determined at trial.

                                      THIRD CAUSE OF ACTION

                                       Negligent Misrepresentation

                            Plaintiff and Each Class Against Each Defendant

       102.      Plaintiff incorporates all preceding factual allegations as if fully set forth herein.

       103.      Defendants represented to Plaintiff that a fact was true; namely, that if they purchased

tickets to Defendants’ events, they would be able to get a refund if that event was cancelled.

       104.      Defendants’ representation was not true.

       105.      Even if Defendants believed that the representation was true they had no reasonable

grounds for believing that it was true when they made it given their stated awareness of the potential

for widespread cancellations due to any number of foreseeable circumstances.

       106.      Defendants intended that Plaintiff and the Class would rely on their representation so

that they would purchase event tickets.

       107.      Plaintiff and the Class reasonably relied on Defendants’ representations in making their

purchases.

       108.      Plaintiff and the Class were harmed.

       109.      Plaintiff’s, and the Class’ reliance on Defendants’ representations was a substantial

factor in causing their harm.

       110.      As a result of Defendants’ misrepresentation(s), Plaintiff and other Class members have

been damaged in an amount to be determined at trial.
                                     FOURTH CAUSE OF ACTION

                 Violation of the Illinois Consumer Fraud Act, 815 ILCS 505/2, et seq.

                            Plaintiff and Each Class Against Each Defendant

       111.      Plaintiff incorporates all preceding factual allegations as if fully set forth herein.



                                                      15
       Case: 1:20-cv-02482 Document #: 1 Filed: 04/23/20 Page 16 of 18 PageID #:16


       112.    The “Consumer Fraud and Deceptive Business Practices Act” 815 Ill. Comp. Stat.

505/2, et seq., prohibits the use of unfair or deceptive business practices in the conduct of trade or

commerce.

       113.    In the course of conducting business, Defendants committed unfair or deceptive acts

and practices by concealing, suppressing, or omitting material facts, as set forth more fully herein.

       114.    Defendants intended that Plaintiff and each of the other members of the Illinois Class

would rely upon its conduct, and a reasonable person would in fact be misled by this conduct.

       115.    In addition, Defendants’ conduct showed malice and recklessness such that an award

of punitive damages is appropriate.
                                      FIFTH CAUSE OF ACTION

          Violation of the Illinois Ticket Sale and Resale Act, 815 ILCS 414/1.5, et seq.

                          Plaintiff and Each Class Against Each Defendant

       116.    Plaintiff incorporates all preceding factual allegations as if fully set forth herein.

       117.    Under Illinois Law, ticket brokers and resellers must guarantee a full refund of the

amount paid by the purchaser, including all fees paid, if an event is cancelled and not rescheduled.

       118.    Further ticket brokers and resellers are required to maintain a consumer protection rebate

fund in an amount in excess of $100,000, which must be “cash available for immediate disbursement”

for satisfaction of unpaid claims.

       119.    Defendants are ticket brokers and/or resellers under Illinois law and violated the Illinois

Ticket Sale and Resale Act by failing to pay to Plaintiff and other Class Members a full cash refund for

all amounts including fees paid for tickets to a cancelled or constructively cancelled events for which

there is no rescheduled date.

       120.    As a result of Defendants’ conduct, Plaintiffs and other Class Members suffered

damages in an amount to be determined at trial.
                                      SIXTH CAUSE OF ACTION

                                          Unjust Enrichment

                          Plaintiff and Each Class Against Each Defendant

       121.    Plaintiff incorporates all preceding factual allegations as if fully set forth herein.



                                                    16
       Case: 1:20-cv-02482 Document #: 1 Filed: 04/23/20 Page 17 of 18 PageID #:17


       122.    By keeping funds paid to them for events that will not and cannot occur, Defendants

have unjustly retained a monetary benefit.

       123.    That benefit was retained to the detriment of Plaintiff and the Class, who are deprived

of their own money during the worst economic crisis in living memory.

       124.    Plaintiff and the Class have a better claim to the benefit than do the Defendants.

       125.    Defendants’ retention of the benefit violated the fundamental principles of justice,

equity, and good conscience.

                                      REQUEST FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of himself and the class of similarly situated individuals,

requests the Court to:

       (a)     Certify the case as a class action pursuant to Rule 23 of the Federal Rules of Civil

Procedure, designate Plaintiff as representative of the class and designate counsel of record as class

counsel;

       (b)     Order Defendants to provide actual damages and equitable monetary relief (including

restitution) to Plaintiff and class members and/or order Defendants to disgorge profits they realized as

a result of their unlawful conduct;

       (c)     Order Defendants to pay punitive damages, as allowable by law, to Plaintiff and class

members;

       (d)     Order Defendants to pay statutory damages, as allowable by the statutes asserted herein,

to Plaintiff and class members;

       (e)     Declare Defendants conduct unlawful and enter an order enjoining Defendants from

continuing to engage in the conduct alleged herein;

       (f)     For both pre and post-judgment interest at the maximum allowable rate on any amounts

awarded;

       (g)     For costs of the proceedings herein;

       (h)     For reasonable attorneys’ fees as allowed by statute; and

       (i)     Award such other relief as the Court deems appropriate under the circumstances.




                                                  17
      Case: 1:20-cv-02482 Document #: 1 Filed: 04/23/20 Page 18 of 18 PageID #:18


                                         JURY DEMAND

      Plaintiff demands a jury on issues so triable.

DATED: April 23, 2020                                  Respectfully submitted,


                                                       LIDDLE & DUBIN, P.C.

                                                       s/ Nicholas A. Coulson

                                                       Steven D. Liddle
                                                       sliddle@ldclassaction.com
                                                       Nicholas A. Coulson
                                                       ncoulson@ldclassaction.com
                                                       975 E. Jefferson Avenue
                                                       Detroit, Michigan 48207
                                                       Tel: 313-392-0015
                                                       Fax: 313-392-0025

                                                       Attorneys for Plaintiff and the Putative
                                                       Class




                                                 18
